Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement of Reasons for Allowance
	The present claims are allowable over the closest prior art Xiao (US 2009/0155479). 
Xiao discloses a coating made from mixing a nanomaterial with an organic solution and water. However, there is no teaching that the nanocomposite coating material produced has a concentration of from about 0% to about 0.6% nanomaterials and less than about 2% organic material by weight based on the total weight of the coating material, which has been interpreted to include the diluent. Xiao teaches a higher concentration of nanomaterial as shown in the Examples. 
	Applicant has overcome the previous rejection using Xiao as prior art with the amended independent claim. Applicant has overcome the 112 rejections with the amended and canceled claims. The search has been updated. In light of the above, the present claims are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732